        Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 1 of 35




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
________________________________________
                                         :
JANE DOE,                                :  CASE NO. 3:19-cv-01519-JBA
      Plaintiff,                         :
                                         :
v.                                       :
                                         :
WESLEYAN UNIVERSITY,                     :
      Defendant.                         :  JULY 12, 2021
                                         :
________________________________________ :

DEFENDANT WESLEYAN UNIVERSITY’S MEMORANDUM OF LAW IN SUPPORT
        OF MOTION TO QUASH AND FOR PROTECTIVE ORDER

        Pursuant to Federal Rules of Civil Procedure 26(c) and 45(d) and Local Rule 37, the

Defendant, Wesleyan University (“Wesleyan”), respectfully moves the Court to quash Plaintiff’s

subpoenas to Deloitte Financial Advisory Services LLP (“Deloitte”) and its employee John

Medeiros (“Medeiros”) and to issue a protective order precluding Medeiros’ deposition until after

Wesleyan’s expert disclosure deadline and until crucial issues raised by Wesleyan in the case,

including Plaintiff’s spoliation of critical evidence and contempt of the Court’s Order to produce

discovery, are addressed.

   I.      PRELIMINARY STATEMENT

        Wesleyan has retained Medeiros as an expert to assist it with forensic issues in the case.

Plaintiff should not be allowed to depose Medeiros, or obtain documents requested in the

subpoenas to Medeiros and Deloitte, because Wesleyan’s expert disclosure deadline has not yet

passed. Specifically, Plaintiff should not be permitted to examine Medeiros before and after

Wesleyan submits its expert disclosures which, pursuant to the operative scheduling order, are not

due until September 1, 2021. Additionally, the Court must first address Plaintiff’s serious

misconduct in the discovery process, which has substantially prejudiced Wesleyan. Plaintiff’s
        Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 2 of 35




subpoenas to Medeiros and Deloitte are at best premature in light of the crucial discovery issues

pending in this case.

       Plaintiff is a former Wesleyan student who was found to have cheated on multiple

examinations in two chemistry courses by accessing Moodle on her iPhone. Plaintiff is in contempt

of the Court’s Order to produce electronic discovery, and Wesleyan has moved the Court

accordingly. Currently pending before the Court is Wesleyan’s Motion for Contempt and to

Compel and a Motion for Spoliation seeking dismissal of the lawsuit and repayment of its legal

fees by Plaintiff. Medeiros attests that the documents supplied by Plaintiff are not “mirror images”

of Plaintiff’s electronic devices in violation of this Court’s Order (D.E. # 83), and has found clear

evidence that Plaintiff cheated on examinations in the precise manner determined by Wesleyan’s

disciplinary proceeding – accessing course materials on Moodle through her iPhone during exams,

and additionally, by using her iPhone, during exams, to “Google” chemistry terms. It has further

come to light that Plaintiff destroyed critical evidence showing she cheated, namely the mirror

image that BDO Consulting (“BDO”) made and had of Plaintiff’s iPhone – despite that Wesleyan

demanded the preservation of such highly relevant information at least four times, dating back to

December 2017. These issues must be resolved prior to any depositions of Wesleyan’s experts.

       The Court should also quash Plaintiff’s subpoenas to Deloitte and Medeiros because the

deposition testimony and documents and communications sought are protected under the work

product doctrine and infringe the privacy rights of non-party Wesleyan students.

       Accordingly, the Court should quash the subpoenas at issue and enter a protective order.




                                                 2
           Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 3 of 35




    II.        FACTUAL BACKGROUND

          1.     Plaintiff’s Lawsuit Is Based On Lies And Various Issues Must Be Heard and
                 Resolved Before The Court Prior To Any Expert Depositions And Discovery.

          Various discovery issues remain pending as a result of Plaintiff’s disturbing conduct

throughout this litigation.1 Specifically, despite this Court’s November 18, 2020 Order (D.E. # 83),

Plaintiff failed to produce “mirror images” of her electronic devices. Instead, Plaintiff assembled

and produced a batch of PDF documents and some multimedia files (the “PDF Production”)

containing only some of the information and data requested by Wesleyan in its initial requests.

Wesleyan has retained the firm Deloitte to assist it with forensic issues in the case, and Deloitte

has reviewed Plaintiff’s PDF Production. (See Declaration of John Medeiros (“Medeiros

Declaration”), attached as Exhibit J to Wesleyan’s Motion for Contempt and to Compel.) Deloitte

attests that the documents supplied by Plaintiff are not “mirror images” of Plaintiff’s electronic

devices. Wesleyan has moved for contempt and to compel, based on Plaintiff’s inadequate

disclosures.

          On April 7, 2021, Wesleyan learned, for the first time, that Plaintiff spoliated the most

critical evidence in this case, namely a forensic image of Plaintiff’s iPhone obtained by BDO in

August 2017, which confirms evidence of Plaintiff’s cheating. Wesleyan has moved for sanctions

due to Plaintiff’s spoliation of evidence. Wesleyan has also issued subpoenas on BDO and the

individual who performed the imaging, Garry Pate, for documents, images and other materials

relevant to BDO’s forensic examination of Plaintiff’s iPhone and for the deposition of Mr. Pate




1
 All facts in the remainder of this section and throughout this Memorandum of Law are cited to and discussed more
fully in Wesleyan’s Memorandum of Law in Support of Motion for Contempt and to Compel (D.E. # 117) and its
corresponding exhibits and declarations. That discussion is incorporated herein by reference.

                                                        3
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 4 of 35




and a corporate representative of BDO pursuant to Fed. R. Civ. P. 30(b)(6).2 Additionally, on June

21, 2021, the Court denied Plaintiff’s Motion to Quash Wesleyan’s rightful subpoena to Plaintiff’s

mother, who has highly relevant information relating to Plaintiff’s claims. (See D.E. # 140.) In its

Order, the Court instructed that “[t]he deposition of the plaintiff’s mother shall go forward on a

date to be scheduled through the cooperative efforts of counsel, without Court intervention,” and

that Plaintiff’s mother was required to “produce all non-privileged documents in her possession,

custody or control that are responsive to the subpoena.” (Id.) The parties have not yet agreed upon

a date for Plaintiff’s mother’s deposition.

        All of these critical issues must be addressed, and the depositions of BDO, Pate and

Plaintiff’s mother must proceed, before Plaintiff is permitted to begin conducting depositions or

discovery of Wesleyan’s experts.

        2.       Plaintiff’s Premature Service Of Subpoenas to Deloitte And Medeiros.

        On June 29, 2021, Plaintiff served, through Deloitte’s counsel, subpoenas for deposition

testimony and documents to John Medeiros, and on June 30, 2021 Plaintiff served a subpoena for

documents to Deloitte. (See Subpoenas, attached as Exhibit A and Exhibit B.) Pursuant to the

operative scheduling order, Wesleyan is required to disclose its experts pursuant to Fed. R. Civ. P.

26(a)(2) by September 1, 2021, and depositions of Wesleyan’s experts are to be completed by

September 30, 2021. (See D.E. # 98.) Wesleyan has engaged Deloitte and Medeiros as experts,

and Wesleyan intends to disclose them as experts in accordance with the operative discovery

deadlines. It is entirely improper and inefficient for Plaintiff to have the opportunity to conduct

depositions and discovery regarding Wesleyan’s experts prior to Wesleyan’s expert disclosure



2
 Wesleyan initially noticed the depositions to take place on July 13, 2021. The depositions have been postponed,
and Wesleyan’s counsel has been working with counsel for BDO on scheduling the depositions of Mr. Pate and a
BDO corporate representative to take place within the coming weeks.

                                                         4
           Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 5 of 35




deadline, particularly if Plaintiff seeks to conduct further expert discovery after Wesleyan

discloses its experts. Therefore, the Court should quash Plaintiff’s subpoenas to Deloitte and

Medeiros and issue a protective order precluding discovery on Wesleyan’s experts until after

Defendant’s expert disclosure deadline has passed and until the crucial issues raised by Wesleyan

are addressed by the Court.

   III.      LEGAL STANDARD

          “Unless otherwise limited by court order . . . [p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expenses of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

          “[A]ny person from whom discovery is sought may move for a protective order . . . The

court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense, including . . . forbidding the disclosure

or discovery; . . . specifying terms, including time and place or the allocation of expenses, for the

disclosure of discovery; . . . [or] forbidding inquiry into certain matters, or limiting the scope of

disclosure or discovery to certain matters . . . .” Fed. R. Civ. P. 26(c)(1). “Rule 26(c) confers broad

discretion on the trial court to decide when a protective order is appropriate and what degree of

protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

          “Rule 45 subpoenas are subject to the relevance requirements set forth in Rule 26(b).” See

e.g., A & R Body Specialty &Collision Works, Inc. v. Progressive Cas. Ins. Co., No. 3:07CV929

WWE, 2013 WL 6511934, at *1 (D. Conn. Dec. 12, 2013); see also, e.g., Addona v. Parker



                                                   5
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 6 of 35




Hannifin Corp., No. 3:13CV1616 RNC, 2014 WL 788946, at *1 (D. Conn. Feb. 25, 2014). “On

timely motion, the court . . . must quash or modify a subpoena that . . . subjects a person to undue

burden.” Fed. R. Civ. P. 45(d)(3)(A).

   IV.      ARGUMENT

            1. The Court Should Quash Plaintiff’s Subpoenas To Deloitte And Medeiros
               Because They Are Premature At This Stage In The Litigation.

         Plaintiff’s subpoenas to Deloitte and Medeiros for depositions and documents should be

quashed, and any depositions of Wesleyan’s experts should be precluded, pending resolution of

the significant discovery issues set forth above and in Wesleyan’s Motion for Contempt and to

Compel (D.E. # 116) and its Motion for Sanctions for Spoliation (D.E. # 121).

         Depositions of Wesleyan’s experts should be precluded until after Wesleyan’s expert

disclosure deadline. Rule 26(b)(4)(A) makes clear: “A party may depose any person who has been

identified as an expert whose opinions may be presented at trial. If Rule 26(a)(2)(B) requires a

report from the expert, the deposition may be conducted only after the report is provided.”

(Emphasis added.) Fed. R. Civ. P. 26(b)(4)(A). Permitting Plaintiff to conduct such expert

discovery at this stage of the litigation would largely disrupt the sequence and timing of discovery

set forth under Rule 26. Most significantly, Plaintiff should not be permitted to seek a second bite

at the apple by conducting the deposition of Medeiros more than one time, that is, before and after

he is disclosed as an expert by Wesleyan. It would be unfair and inefficient for Plaintiff to conduct

such expert discovery prior to the time that Wesleyan is required to disclose its experts and/or an

expert report.

         Plaintiff cannot argue that she requires the deposition of Medeiros, and the requested

documents from Medeiros and Deloitte, prior to opposing Wesleyan’s Motion for Contempt and

to Compel (D.E. # 116) and its Motion for Sanctions for Spoliation (D.E. # 121). Indeed, Plaintiff


                                                 6
        Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 7 of 35




requested documents from Medeiros and Deloitte, and noticed Medeiros’s deposition, for dates

after Plaintiff was required to submit its Oppositions to Wesleyan’s Motions. (See D.E. # 147 – #

152.) Accordingly, Plaintiff will not be prejudiced by postponing Medeiros’ deposition until after

Wesleyan’s expert disclosure deadline.

       Additionally, despite the Court’s Order for Plaintiff to produce a mirror image of her

devices to Wesleyan, she failed to do so. As a result, Wesleyan has been deprived of crucial

evidence to defend the case. Plaintiff’s failure to preserve the most important evidence in the case

-- the 2017 BDO image -- has greatly prejudiced Wesleyan. The evidence proves that Plaintiff’s

claims are false. Specifically, the evidence shows that Plaintiff did cheat, was properly found by

the Honor Board to have cheated, during the examinations in question, and went to lengths to cover

up and/or destroy digital evidence of her cheating. Moreover, Plaintiff failed to preserve critical

evidence, namely the BDO image, despite that Wesleyan demanded the preservation of such highly

relevant information at least four times, dating back to December 2017 on top of Plaintiff’s

independent duty to preserve all relevant evidence, including all images, data and any other

materials collected by BDO as a result of its forensic examination of Plaintiff’s iPhone. Such issues

completely dispel Plaintiff’s claims and any good faith basis to pursue this lawsuit. Plaintiff’s

conduct is sanctionable, and Wesleyan is seeking dismissal of this action. Accordingly, such issues

must be resolved prior to the depositions of Wesleyan’s experts. See Fed. R. Civ. P.

26(d) (permitting the Court to control the sequence and timing of discovery, particularly where

resolution of a preliminary matter may decide the entire case); see also Complaint of Akropan

Shipping Corp., No. 86 CIV. 4873 (JFK), 1990 WL 16097, at *2 (S.D.N.Y. Feb. 14, 1990) (district

courts may stay merits discovery where resolution of a preliminary matter may dispose of the

entire case). Wesleyan has issued subpoenas on BDO and Garry Pate. Wesleyan’s counsel is



                                                 7
        Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 8 of 35




currently working with counsel for BDO and Pate to reschedule Pate’s deposition. Moreover, the

Court has ordered the deposition of Plaintiff’s mother, a critical witness, to proceed. Until the

serious matters raised by Wesleyan are adjudicated, and until Wesleyan’s counsel deposes BDO,

Pate, and Plaintiff’s mother, no depositions or discovery should be allowed of Wesleyan’s experts.

           2. The Court Should Quash Plaintiff’s Subpoenas To Deloitte And Medeiros
              Because The Deposition Testimony And Documents Requests Sought By
              Plaintiff Are Privileged And Infringe The Privacy Rights Of Non-Party
              Students.

                      a.      Wesleyan Has Standing To Quash The Subpoenas To Deloitte
                              And Medeiros Because It Has A Legitimate Interest In
                              Protecting Disclosure Of Its Work Product.

       Wesleyan has standing to quash the subpoenas to Deloitte and Medeiros because Wesleyan

has a legitimate interest in protecting disclosure of its work product which would inevitably be

disclosed by complying with Plaintiff’s Schedule A document requests.

        “[A] party has standing to quash a subpoena issued against a third party if it can show it

has a legitimate interest.” (Emphasis added.) United States v. Humphrey, 10CR25A, 2011 WL

2532998 (W.D.N.Y. June 24, 2011). A legitimate interest exists when the movant asserts “a

privilege regarding the material sought in the subpoena.” Estate of Ungar v. Palestinian Auth., 332

F. App’x 643, 645 (2d Cir. 2009) (because movant was claiming work-product regarding the

material sought in the subpoena, it had standing to challenge the subpoena served on a third

party); Langford v. Chrysler Motors Corp., 513 F.2d 1121, 1126 (2d Cir. 1975). Here, much of

what is sought by Plaintiff’s subpoenas to Deloitte and Medeiros includes information and

documents protected by the work product doctrine. Likewise, Plaintiff’s subpoenas seek to inquire

profoundly into the communications between Deloitte and Medeiros and Wesleyan’s counsel.

Accordingly, Wesleyan has standing to move to quash Plaintiff’s subpoenas.




                                                8
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 9 of 35




                           b.       Plaintiff’s Subpoenas To Deloitte And Medeiros Request
                                    Information Protected By Work Product And Infringe On Privacy
                                    Rights Of Non-Party Students Of Wesleyan.

         Plaintiff impermissibly seeks a myriad of testimony, documents, communications and

other materials which are privileged and subject to the work product doctrine. “The attorney-

work product privilege protects ‘the files and the mental impressions of an attorney ... reflected,

of course, in interviews, statements, memoranda, correspondence, briefs, mental impressions,

personal beliefs, and countless other tangible and intangible ways’ prepared in anticipation of

litigation.” A. Michael’s Piano, Inc. v. F.T.C., 18 F.3d 138, 146 (2d Cir. 1994) (quoting Hickman

v. Taylor, 329 U.S. 495, 510-11 (1947)). Furthermore, Fed. R. Civ. P. 26(b)(3)(A) makes clear that

“a party may not discover documents and tangible things that are prepared in anticipation of

litigation or for trial by or for another party or its representative (including the other party’s

attorney, consultant, surety, indemnitor, insurer, or agent).” See Hickman v. Taylor, 329 U.S. 495,

511 (1947) (Written materials, including “interviews, statements, memoranda, correspondence,

briefs, mental impressions [and] personal beliefs,” prepared in anticipation of litigation or for trial

by or for a party or that party’s representative constitute the work product of that party and

are not discoverable). Plaintiff’s document requests fall squarely within the materials protected

against disclosure under Rule 26(b)(3).

         Specifically, Plaintiff’s subpoenas seek: documents and communications relied upon to

prepare and reach the conclusions and/or opinions in the Medeiros Declaration, drafts of the

Medeiros Declaration;3 documents provided by Wesleyan’s counsel to Medeiros/Deloitte for

purposes of preparing the Medeiros Declaration; documents and communications between


3
 Even for disclosed experts, drafts of reports are expressly protected against disclosure under Fed. R. Civ. P.
26(b)(4).

                                                          9
         Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 10 of 35




Wesleyan’s counsel and Medeiros/Deloitte reflecting compensation for the Medeiros Declaration;

documents identifying facts and data provided by Wesleyan’s counsel which was considered in

forming the conclusions and/or opinions in the Medeiros Declaration; and all other

communications between Wesleyan’s counsel and Medeiros/Deloitte relating to, referring to,

referencing, or describing the Medeiros Declaration.4 (See Exhibits A and B.)

         As indicated above, Wesleyan plans to disclose Medeiros as an expert in this case. Rule

26(b)(4) limits the scope of information subject to disclosure by a testifying expert. Rule 26(b)(4)

protects communications between a party’s attorney and any witness required to provide a report

under Rule 26(a)(2)(B), regardless of the form of the communications, except to the extent that the

communications: (i) relate to compensation for the expert’s study or testimony; (ii) identify facts

or data that the party’s attorney provided and that the expert considered in forming the opinions to

be expressed; or (iii) identify assumptions that the party’s attorney provided and that the expert

relied on in forming the opinions to be expressed. Plaintiff’s requests sweep far more broadly. Fed.

R. Civ. P. 26(b)(4)(C). Plaintiff seeks information regarding all communications between

Wesleyan’s counsel and Deloitte/Medeiros relating to the Medeiros Declaration, as well as

documents, notes, memoranda, facts, data and other materials provided by Wesleyan to

Deloitte/Medeiros for purposes of preparing the Medeiros Declaration. It is without doubt that

Plaintiff’s subpoenas impermissibly seek mental impressions, opinions and legal theories of

counsel – the very information Rule 26(b) is designed to protect against. Because Plaintiff’s

subpoenas seek protected work product, the Court should quash the subpoenas and enter a

protective order.

         Moreover, the testimony and documents sought from the subpoenas at issue would


4
 This is not intended to be an exhaustive list of Plaintiff’s Schedule A document requests or of the requests that
Wesleyan asserts are privileged.

                                                          10
        Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 11 of 35




necessarily reveal confidential and personal information that would invade the privacy rights of

non-party students and which is protected from disclosure under the common law and/or the

Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g (“FERPA”). Specifically,

compliance with Plaintiff’s subpoenas would disclose the academic records of non-party students,

including their Moodle logs. Plaintiff is not, under any circumstances, entitled to this information.

        Given that Plaintiff’s subpoenas to Deloitte and Medeiros seek privileged and otherwise

protected information, the subpoenas should be quashed and a protective order should be entered.

   V.       CONCLUSION

        For the foregoing reasons, Wesleyan respectfully requests that the Court quash the

subpoenas to Deloitte and Medeiros, and enter an order precluding Plaintiff from deposing

Medeiros.

                                                THE DEFENDANT,
                                                WESLEYAN UNIVERSITY

                                              By: /s/ Jonathan C. Sterling
                                                 James M. Sconzo (ct04571)
                                                 Jonathan C. Sterling (ct24576)
                                                 Micah J. Vitale (ct30957)
                                                 CARLTON FIELDS, P.A.P.C.
                                                 One State Street, Suite 1800
                                                 Hartford, CT 06103-3102
                                                 Telephone:(860) 392-5000
                                                 Facsimile: (860) 392-5058
                                                 E-mail:     jsconzo@carltonfields.com
                                                             jsterling@carltonfields.com
                                                             mjvitale@carltonfields.com

                                                  Its Attorneys




                                                 11
         Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 12 of 35




                                 CERTIFICATE OF SERVICE

         I hereby certify that, on this 12th day of July, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.



                                               /s/ Jonathan C. Sterling
                                               Jonathan C. Sterling
126461117.1




                                                  12
Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 13 of 35




                    EXHIBIT A
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 14 of 35




                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT
--------------------------------------------------------------X
JANE DOE,                                                     : Case No. 3:19-cv-01519-JBA
                                                              :
                                    Plaintiff,                : NOTICE OF DEPOSITION OF
                                                              : JOHN MEDEIROS
                  -against-                                   :
                                                              :
WESLEYAN UNIVERSITY,                                          :
                                                              :
                                                              :
                                    Defendant.                :
--------------------------------------------------------------X


         PLEASE TAKE NOTICE that on July 16, 2021, beginning at 10:00 AM, via video
conference, the attorneys for the Plaintiff will take the deposition of John Medeiros on oral
examination, pursuant to Rule 30 of the Federal Rules of Civil Procedure, before a Notary Public
or before some other officer authorized by law to conduct depositions, said deposition to
continue from day to day until completed. The deposition will be recorded by stenographer.

Dated: June 29, 2021

                                              WARSHAW BURSTEIN, LLP
                                              Attorneys for Plaintiff




                                              By:______________________________
                                              Kimberly C. Lau (admitted pro hac vice)
                                              James E. Figliozzi (admitted pro hac vice)
                                              575 Lexington Avenue
                                              New York, New York 10022
                                              (212) 984-7709
                                               klau@wbny.com
                                               jfigliozzi@wbny.com
                                                                 -and-

                                              ZELDES, NEEDLE & COOPER, P.C.
                                              Attorneys for Plaintiff
                                              David S. Rintoul, Esq.
                                              100 Lafayette Boulevard, 7th Floor


{1347947.1 }
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 15 of 35




                                       Bridgeport, Connecticut 06604
                                       (203) 332-5782
                                       drintoul@znclaw.com




{1347947.1 }
                    Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 16 of 35
AO 88A (Rev. /) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                            DistrictDistrict
                                                       __________   of Connecticut
                                                                             of __________

                           JANE DOE,                                           )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      3:19-cv-01519-JBA
                 WESLEYAN UNIVERSITY,                                          )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                          John Medeiros, c/o Karim Aoun

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u 7HVWLPRQ\<28$5(&200$1'('WRDSSHDUDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWRWHVWLI\DWD
GHSRVLWLRQWREHWDNHQLQWKLVFLYLODFWLRQ,I\RXDUHDQRUJDQL]DWLRQ\RXPXVWSURPSWO\FRQIHULQJRRGIDLWKZLWKWKH
SDUW\VHUYLQJWKLVVXESRHQDDERXWWKHIROORZLQJPDWWHUVRUWKRVHVHWIRUWKLQDQDWWDFKPHQWDQG\RXPXVWGHVLJQDWHRQH
RUPRUHRIILFHUVGLUHFWRUVRUPDQDJLQJDJHQWVRUGHVLJQDWHRWKHUSHUVRQVZKRFRQVHQWWRWHVWLI\RQ\RXUEHKDOIDERXW
WKHVHPDWWHUV

 Place:                                                                                Date and Time:
           Via video conference - link to be provided                                                    07/16/2021 10:00 am

          The deposition will be recorded by this method:                     Stenographer

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/29/2021
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Jane Doe                                                                , who issues or requests this subpoena, are:
Kimberly Lau, Warshaw Burstein, LLP, 575 Lexington Avenue, New York, NY 10022, klau@wbny.com, 212-984-7709

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 17 of 35
AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 3:19-cv-01519-JBA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 18 of 35

AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 19 of 35




                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT
--------------------------------------------------------------X
JANE DOE,                                                     : Case No. 3:19-cv-01519-JBA
                                                              :
                                    Plaintiff,                : NOTICE OF DOCUMENT
                                                              : SUBPOENAS
                  -against-                                   :
                                                              :
WESLEYAN UNIVERSITY,                                          :
                                                              :
                                                              :
                                    Defendant.                :
--------------------------------------------------------------X

        PLEASE TAKE NOTICE that pursuant to Rules 34 and 45 of the Federal Rules of Civil
Procedure, notice is hereby given that Plaintiff will be serving subpoenas to produce documents on
the individual and entity listed below. No appearance is required on the compliance date, and
compliance will be due on July 13, 2021. Attached hereto are subpoenas to be served upon:

          John Medeiros

          Deloitte Financial Advisory Services LLP

Dated: New York, New York
       June 30, 2021
                                                     WARSHAW BURSTEIN, LLP
                                                      Attorneys for Plaintiff




                                                     By: __________________________
                                                         Kimberly C. Lau (admitted pro hac vice)
                                                         James E. Figliozzi (admitted pro hac vice)
                                                         575 Lexington Avenue
                                                         New York, New York 10022
                                                         (212) 984-7709
                                                         klau@wbny.com
                                                         jfigliozzi@wbny.com

                                                          -and-




{1364589.1 }
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 20 of 35




                                                ZELDES, NEEDLE & COOPER, P.C.
                                                Attorneys for Plaintiff
                                                David S. Rintoul, Esq.
                                                100 Lafayette Boulevard, 7th Floor
                                                Bridgeport, Connecticut 06604
                                                (203) 332-5782
                                                drintoul@znclaw.com




{1364589.1 }
                    Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 21 of 35
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           District District
                                                       __________   of Connecticut
                                                                             of __________
                            JANE DOE,                                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:19-cv-01519-JBA
                  WESLEYAN UNIVERSITY,                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                          John Medeiros, c/o Karim Aoun

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Please see attached Schedule A.



 Place: Warshaw Burstein, LLP                                                           Date and Time:
           575 Lexington Avenue, 7th Floor                                                                   07/13/2021 10:00 am
           New York, NY 10022

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         06/30/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Jane Doe                                                                , who issues or requests this subpoena, are:
Kimberly Lau, Warshaw Burstein, LLP, 575 Lexington Avenue, New York, NY 10022, klau@wbny.com, 212-984-7709

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 22 of 35
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:19-cv-01519-JBA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 23 of 35
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
           Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 24 of 35




                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT
--------------------------------------------------------------X
JANE DOE,                                                     :  Case No. 3:19-cv-01519-JBA
                                                              :
                                    Plaintiff,                : SUBPOENA TO PRODUCE
                                                              : DOCUMENTS TO
                  -against-                                   : JOHN MEDEIROS
                                                              :
WESLEYAN UNIVERSITY,                                          :
                                                              :
                                                              :
                                    Defendant.                :
--------------------------------------------------------------X

                                         SCHEDULE A

                                         DEFINITIONS

         1.      The term “communication” means the transmittal of information (in the form of
facts, ideas, inquiries or otherwise).

        2.       The term “document” means documents or electronically stored information –
including writings, drawings, graphs, charts, photographs, sound recordings, images, and other
data or data compilations – stored in any medium from which information can be obtained either
directly or, if necessary, after translation by the responding party into a reasonably usable form.
A draft or non-identical copy is a separate document within the meaning of this term.

      3.      The term “Medeiros Declaration” means the declaration signed by John Medeiros
on May 14, 2021 used as Exhibit J to Wesleyan’s Motion for Contempt and to Compel filed on
May 14, 2021.

                                        INSTRUCTIONS

           1.   The terms “all,” “any,” and “each” shall each be construed as encompassing any
and all.

       2.      The connectives “and” and “or” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of the discovery request all responses that
might otherwise be construed to be outside of its scope.

           3.   The use of the singular form of any word includes the plural and vice versa.




{1347945.1 }                                     1
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 25 of 35




                                           DEMANDS

        Jane Doe, by her attorneys Warshaw Burstein, LLP, pursuant to Fed. R. Civ. P. 45,
demands that John Medeiros produce the following documents, communications, and
electronically-stored information within his possession, custody, or control in a reasonably
usable form or forms (e.g., screen shots; printouts; forensic downloads; electronic backups;
native file formats; and/or JPEG, MP4, PDF, TXT, CSV, etc. file formats), at the place, date, and
time set forth in the attached subpoena:

         (1) All documents and communications, including, but not limited to, text messages,
             emails, photos, videos, social media posts, Moodle posts, Microsoft Word documents,
             Microsoft Excel documents, PDFs, and forensic images reviewed, used, or otherwise
             relied upon to prepare the Medeiros Declaration.

         (2) All documents and communications, including, but not limited to, text messages,
             emails, photos, videos, social media posts, Moodle posts, Microsoft Word documents,
             Microsoft Excel documents, PDFs, and forensic images reviewed, used, or otherwise
             relied upon to reach the conclusions and/or opinions stated in Medeiros Declaration.

         (3) A copy of the current curriculum vitae for John Medeiros.

         (4) Copies of any drafts of the Medeiros Declaration.

         (5) To the extent not provided in response to any preceding demand, all documents
             referenced in the Medeiros Declaration.

         (6) To the extent not provided in response to any preceding demand, all documents
             provided to John Medeiros/Deloitte by Wesleyan University, counsel for Wesleyan
             University, or any agent of Wesleyan University for the purposes of preparing the
             Medeiros Declaration.

         (7) To the extent not provided in response to any preceding demand, all communications
             between counsel for Wesleyan and John Medeiros/Deloitte relating to, referring to,
             referencing, or reflecting compensation for preparing the Medeiros Declaration.

         (8) To the extent not provided in response to any preceding demand, all communications
             between counsel for Wesleyan and John Medeiros/Deloitte identifying facts or data
             that the counsel for Wesleyan provided and that John Medeiros considered in forming
             the conclusions and/or opinions expressed in the Medeiros Declaration.

         (9) To the extent not provided in response to any preceding demand, all communications
             between counsel for Wesleyan and John Medeiros/Deloitte identifying assumptions
             that counsel for Wesleyan provided and that John Medeiros relied on in forming the
             conclusions and/or opinions expressed in the Medeiros Declaration.




{1347945.1 }                                     2
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 26 of 35




         (10)   To the extent not provided in response to any preceding demand, all documents
                relied upon by John Medeiros to conclude that the Moodle logs referenced in the
                Medeiros Declaration are reported in Eastern Time (as noted in Paragraph 21 of
                the Medeiros Declaration).

         (11)   To the extent not provided in response to any preceding demand, all
                communications relied upon by John Medeiros to conclude that the Moodle logs
                referenced in the Medeiros Declaration are reported in Eastern Time (as
                noted in Paragraph 21 of the Medeiros Declaration).

         (12)   To the extent not provided in response to any preceding demand, all
                communications, documents, notes, memoranda, and/or other writings relating to,
                referring to, referencing, or reflecting any interviews that John Medeiros
                conducted in order to assist in forming the conclusions and/or opinions expressed
                in the Medeiros Declaration or that were otherwise used or relied upon to prepare
                the Medeiros Declaration.

         (13)   To the extent not provided in response to any preceding demand, all
                communications, documents, notes, memoranda, and/or other writings relating to,
                referring to, referencing, or reflecting any discussions that John Medeiros had
                with any other Deloitte employee, contractor, or vendor in order to assist in
                forming the conclusions and/or opinions expressed in the Medeiros Declaration or
                that were otherwise used or relied upon to prepare the Medeiros Declaration. This
                request includes, but is not limited to, discussions that occurred telephonically,
                electronically, and/or in person.

         (14)   To the extent not provided in response to any preceding demand, all other
                communications between counsel for Wesleyan and John Medeiros/Deloitte
                relating to, referring to, referencing, or describing the Medeiros Declaration.




{1347945.1 }                                      3
Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 27 of 35




                    EXHIBIT B
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 28 of 35




                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT
--------------------------------------------------------------X
JANE DOE,                                                     : Case No. 3:19-cv-01519-JBA
                                                              :
                                    Plaintiff,                : NOTICE OF DOCUMENT
                                                              : SUBPOENAS
                  -against-                                   :
                                                              :
WESLEYAN UNIVERSITY,                                          :
                                                              :
                                                              :
                                    Defendant.                :
--------------------------------------------------------------X

        PLEASE TAKE NOTICE that pursuant to Rules 34 and 45 of the Federal Rules of Civil
Procedure, notice is hereby given that Plaintiff will be serving subpoenas to produce documents on
the individual and entity listed below. No appearance is required on the compliance date, and
compliance will be due on July 13, 2021. Attached hereto are subpoenas to be served upon:

          John Medeiros

          Deloitte Financial Advisory Services LLP

Dated: New York, New York
       June 30, 2021
                                                     WARSHAW BURSTEIN, LLP
                                                      Attorneys for Plaintiff




                                                     By: __________________________
                                                         Kimberly C. Lau (admitted pro hac vice)
                                                         James E. Figliozzi (admitted pro hac vice)
                                                         575 Lexington Avenue
                                                         New York, New York 10022
                                                         (212) 984-7709
                                                         klau@wbny.com
                                                         jfigliozzi@wbny.com

                                                          -and-




{1364589.1 }
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 29 of 35




                                                ZELDES, NEEDLE & COOPER, P.C.
                                                Attorneys for Plaintiff
                                                David S. Rintoul, Esq.
                                                100 Lafayette Boulevard, 7th Floor
                                                Bridgeport, Connecticut 06604
                                                (203) 332-5782
                                                drintoul@znclaw.com




{1364589.1 }
                    Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 30 of 35
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           District District
                                                       __________   of Connecticut
                                                                             of __________
                            JANE DOE,                                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:19-cv-01519-JBA
                  WESLEYAN UNIVERSITY,                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                         Deloitte Financial Advisory Services LLP, c/o Karim Aoun

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Please see attached Schedule A.



 Place: Warshaw Burstein, LLP                                                           Date and Time:
           575 Lexington Avenue, 7th Floor                                                                   07/13/2021 10:00 am
           New York, NY 10022

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         06/30/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Jane Doe                                                                , who issues or requests this subpoena, are:
Kimberly Lau, Warshaw Burstein, LLP, 575 Lexington Avenue, New York, NY 10022, klau@wbny.com, 212-984-7709

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 31 of 35
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:19-cv-01519-JBA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 32 of 35
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
           Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 33 of 35




                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT
--------------------------------------------------------------X
JANE DOE,                                                     : Case No. 3:19-cv-01519-JBA
                                                              :
                                    Plaintiff,                : SUBPOENA TO PRODUCE
                                                              : DOCUMENTS TO
                  -against-                                   : DELOITTE FINANCIAL
                                                              : ADVISORY SERVICES LLP
WESLEYAN UNIVERSITY,                                          :
                                                              :
                                                              :
                                    Defendant.                :
--------------------------------------------------------------X

                                         SCHEDULE A

                                         DEFINITIONS

         1.      The term “communication” means the transmittal of information (in the form of
facts, ideas, inquiries or otherwise).

        2.       The term “document” means documents or electronically stored information –
including writings, drawings, graphs, charts, photographs, sound recordings, images, and other
data or data compilations – stored in any medium from which information can be obtained either
directly or, if necessary, after translation by the responding party into a reasonably usable form.
A draft or non-identical copy is a separate document within the meaning of this term.

      3.      The term “Medeiros Declaration” means the declaration signed by John Medeiros
on May 14, 2021 used as Exhibit J to Wesleyan’s Motion for Contempt and to Compel filed on
May 14, 2021.

        4.      The term “Deloitte” means Deloitte Financial Advisory Services LLP, as well as
any of its parents, subsidiaries, joint ventures, co-member firms, or any other entity connected to
it by any sort of business or financial arrangement or agreement.

                                        INSTRUCTIONS

           1.   The terms “all,” “any,” and “each” shall each be construed as encompassing any
and all.

       2.      The connectives “and” and “or” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of the discovery request all responses that
might otherwise be construed to be outside of its scope.

           3.   The use of the singular form of any word includes the plural and vice versa.

{1364511.1 }                                     1
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 34 of 35




                                           DEMANDS

        Jane Doe, by her attorneys Warshaw Burstein, LLP, pursuant to Fed. R. Civ. P. 45,
demands that Deloitte Financial Advisory Services LLP produce the following documents,
communications, and electronically-stored information within its possession, custody, or control
in a reasonably usable form or forms (e.g., screen shots; printouts; forensic downloads; electronic
backups; native file formats; and/or JPEG, MP4, PDF, TXT, CSV, etc. file formats), at the place,
date, and time set forth in the attached subpoena:

         (1) All documents and communications, including, but not limited to, text messages,
             emails, photos, videos, social media posts, Moodle posts, Microsoft Word documents,
             Microsoft Excel documents, PDFs, and forensic images reviewed, used, or otherwise
             relied upon to prepare the Medeiros Declaration.

         (2) All documents and communications, including, but not limited to, text messages,
             emails, photos, videos, social media posts, Moodle posts, Microsoft Word documents,
             Microsoft Excel documents, PDFs, and forensic images reviewed, used, or otherwise
             relied upon to reach the conclusions and/or opinions stated in Medeiros Declaration.

         (3) A copy of the current curriculum vitae for John Medeiros.

         (4) Copies of any drafts of the Medeiros Declaration.

         (5) To the extent not provided in response to any preceding demand, all documents
             referenced in the Medeiros Declaration.

         (6) To the extent not provided in response to any preceding demand, all documents
             provided to John Medeiros/Deloitte by Wesleyan University, counsel for Wesleyan
             University, or any agent of Wesleyan University for the purposes of preparing the
             Medeiros Declaration.

         (7) To the extent not provided in response to any preceding demand, all communications
             between counsel for Wesleyan and John Medeiros/Deloitte relating to, referring to,
             referencing, or reflecting compensation for preparing the Medeiros Declaration.

         (8) To the extent not provided in response to any preceding demand, all communications
             between counsel for Wesleyan and John Medeiros/Deloitte identifying facts or data
             that the counsel for Wesleyan provided and that John Medeiros considered in forming
             the conclusions and/or opinions expressed in the Medeiros Declaration.

         (9) To the extent not provided in response to any preceding demand, all communications
             between counsel for Wesleyan and John Medeiros/Deloitte identifying assumptions
             that counsel for Wesleyan provided and that John Medeiros relied on in forming the
             conclusions and/or opinions expressed in the Medeiros Declaration.




{1364511.1 }                                     2
          Case 3:19-cv-01519-JBA Document 157 Filed 07/12/21 Page 35 of 35




         (10)   To the extent not provided in response to any preceding demand, all documents
                relied upon by John Medeiros to conclude that the Moodle logs referenced in the
                Medeiros Declaration are reported in Eastern Time (as noted in Paragraph 21 of
                the Medeiros Declaration).

         (11)   To the extent not provided in response to any preceding demand, all
                communications relied upon by John Medeiros to conclude that the Moodle logs
                referenced in the Medeiros Declaration are reported in Eastern Time (as
                noted in Paragraph 21 of the Medeiros Declaration).

         (12)   To the extent not provided in response to any preceding demand, all
                communications, documents, notes, memoranda, and/or other writings relating to,
                referring to, referencing, or reflecting any interviews that John Medeiros
                conducted in order to assist in forming the conclusions and/or opinions expressed
                in the Medeiros Declaration or that were otherwise used or relied upon to prepare
                the Medeiros Declaration.

         (13)   To the extent not provided in response to any preceding demand, all
                communications, documents, notes, memoranda, and/or other writings relating to,
                referring to, referencing, or reflecting any discussions that John Medeiros had
                with any other Deloitte employee, contractor, or vendor in order to assist in
                forming the conclusions and/or opinions expressed in the Medeiros Declaration or
                that were otherwise used or relied upon to prepare the Medeiros Declaration. This
                request includes, but is not limited to, discussions that occurred telephonically,
                electronically, and/or in person.

         (14)   To the extent not provided in response to any preceding demand, all documents
                and communications, including, but not limited to, text messages, emails, photos,
                videos, social media posts, Moodle posts, Microsoft Word documents, Microsoft
                Excel documents, PDFs, and forensic images reviewed, used, or otherwise relied
                upon by any employees, officers, agents, and/or vendors of Deloitte relating to the
                Medeiros Declaration.

         (15)   To the extent not provided in response to any preceding demand, all other
                communications between counsel for Wesleyan and John Medeiros/Deloitte
                relating to, referring to, referencing, or describing the Medeiros Declaration.




{1364511.1 }                                      3
